Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-64 are rejected under 35 U.S.C. 103 as being unpatentable over Chundrlik, et al., US 2013/0141578 A1, in view of Trepagnier, et al., CA 2,739,989 A1.
As per Claim 1, Chundrlik teaches a vehicular control system (¶¶ 24-25; control system 14 of Figures 1 and 2), said vehicular control system comprising: 
a control having at least one data processor (¶¶ 43-44; microprocessor 166 of Figure 16); 
a camera disposed at a vehicle equipped with said control and operable to capture image data, wherein said camera views at least forward of the equipped vehicle (¶¶ 24-25; on vehicle 10 of Figures 1 and 2); 
a non-vision sensor disposed at the equipped vehicle and operable to capture sensor data (¶ 25; “ultrasonic system”), wherein said non-vision sensor senses at least forward of the equipped vehicle (¶ 25; “front sensor system”), and wherein said non-vision sensor comprises at least one selected from the group consisting of (i) a radar sensor and (i) a lidar sensor (¶ 25); 
wherein image data captured by said camera and sensor data captured by said non-vision sensor are provided to said control (¶¶ 43-44); and
wherein image data captured by said camera and sensor data captured by said non-vision sensor are processed at said control (¶ 50). 
Chundrlik does not expressly teach: that said control, responsive at least in part to processing at said control of image data captured by said camera and processing at said control of sensor data captured by said non-vision sensor, is operable to determine a fault of said camera; wherein, responsive to determination of a fault of said camera, said control wirelessly communicates an alert to a remote processor that is located remote from the equipped vehicle; wherein said remote processor is not part of the equipped vehicle; and wherein, responsive to receipt of the communicated alert, said remote processor at least in part assumes control of the equipped vehicle.  Trepagnier teaches: 
that said control, responsive at least in part to processing at said control of image data captured by said camera and processing at said control of sensor data captured by said non-vision sensor, is operable to determine a fault of said camera (page 21, lines 2-6); 
wherein, responsive to determination of a fault of said camera, said control wirelessly communicates an alert to a remote processor that is located remote from the equipped vehicle; 
wherein said remote processor is not part of the equipped vehicle (page 52, lines 13-20); and 
wherein, responsive to receipt of the communicated alert, said remote processor at least in part assumes control of the equipped vehicle (page 52, lines 21-25 and page 53, lines 1-3).  
At the time of the invention, a person of ordinary skill in the art would have thought it obvious to combine the vehicular control system of Chundrlik with the sensor checking system of Trepagnier, in order to help a vehicle avoid hazards more effectively.
As per Claim 2, Chundrlik teaches that said camera comprises a forward viewing camera that is one of a plurality of cameras disposed at the equipped vehicle (¶ 24), and wherein said non-vision sensor comprises a forward sensing non-vision sensor that is one of a plurality of non-vision sensors disposed at the equipped vehicle (¶ 25; “ultrasonic system”).
As per Claim 3, Chundrlik teaches that said plurality of cameras comprises (i) at least one sideward viewing camera (¶ 48) and (ii) at least one rearward viewing camera(¶ 45; rear-facing camera 180 of Figure 17).
As per Claim 4, Chundrlik teaches that said non-vision sensor comprises a radar sensor (¶ 25).
As per Claim 5, Chundrlik teaches that said radar sensor comprises a forward sensing radar sensor that is one of a plurality of radar sensors disposed at the equipped vehicle (¶ 25; Figure 1).
As per Claim 6, Chundrlik teaches that said non-vision sensor comprises a LIDAR sensor (¶ 25).
As per Claim 7, Chundrlik teaches that said LIDAR sensor comprises a forward sensing LIDAR sensor that is one of a plurality of LIDAR sensors disposed at the equipped vehicle (¶ 25; Figure 1).
As per Claim 8, Chundrlik teaches that image data captured by said camera and provided to said control and sensor data captured by said non-vision sensor and provided to said control (¶ 50) are processed at said control to detect objects present external of the equipped vehicle (¶ 52).
As per Claim 9, Chundrlik teaches that the equipped vehicle is equipped with a GPS-enabled e-Horizon (¶ 33).
As per Claim 10, Chundrlik teaches that the GPS-enabled e-Horizon of the equipped vehicle provides to the equipped vehicle environment data related to one selected from the group consisting of (i) a speed limit for a road along which the equipped vehicle is traveling, (ii) an exit ramp location of a road along which the equipped vehicle is traveling, (iii) an entry ramp location of a road along which the equipped vehicle is traveling, (iv) road curvature information of a road along which the equipped vehicle is traveling and (v) traffic lanes of a road along which the equipped vehicle is traveling (¶¶ 46-47).
As per Claim 11, Chundrlik teaches that said control wirelessly communicates to said remote processor vehicle data indicative of operation of the equipped vehicle (¶¶ 37-38), and wherein said control wirelessly communicates to said remote processor environment data indicative of the environment in which the equipped vehicle is traveling (¶ 35; “an electronic traffic notification sign that appears on a highway on which the drive is driving”).
As per Claim 12, Chundrlik teaches that, responsive to vehicle data and environment data wirelessly received at said remote processor from the equipped vehicle, said remote processor determines that a potentially hazardous condition exists (¶ 42; “a construction zone”).
As per Claim 13, Chundrlik teaches that, responsive to determination of the existence of the potentially hazardous condition, said remote processor controls a vehicle system of the equipped vehicle to mitigate the potentially hazardous condition (¶ 42; e.g., “automatically closing the vehicle windows and switching the HVAC system to a recirculation or ‘Recirc’ mode”).
As per Claim 14, Chundrlik teaches that mitigating the potentially hazardous condition comprises controlling a braking system of the equipped vehicle (¶ 47).
As per Claim 15, Chundrlik teaches that mitigating the potentially hazardous condition comprises controlling a steering system of the equipped vehicle (¶ 41).
As per Claim 16, Chundrlik teaches that mitigating the potentially hazardous condition comprises controlling a collision avoidance system of the equipped vehicle (¶ 47).
As per Claim 17, Chundrlik teaches that the communicated environment data comprises map data (¶ 33).
As per Claim 18, Chundrlik teaches that the communicated environment data comprises traffic data (¶¶ 30-32).
As per Claim 19, Chundrlik teaches that the communicated environment data comprises weather data (¶ 52; from “a rain sensor”).
As per Claim 20, Chundrlik teaches that the communicated vehicle data comprises data pertaining to at least one selected from the group consisting of (i) longitudinal velocity of the equipped vehicle (¶ 33), (ii) lateral velocity of the equipped vehicle, (iii) longitudinal acceleration of the equipped vehicle, (iv) lateral acceleration of the equipped vehicle (¶ 43) and (v) actuation of a turn signal indicator of the equipped vehicle.
As per Claim 21, Chundrlik does not expressly teach that said control, responsive at least in part to processing at said control of image data captured by said camera and processing at said control of sensor data captured by said non-vision sensor, autonomously controls the equipped vehicle.  Trepagnier teaches that said control, responsive at least in part to processing at said control of image data captured by said camera and processing at said control of sensor data captured by said non-vision sensor, autonomously controls the equipped vehicle (page 3, lines 21-25 and page 4, lines 1-8).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 22, Chundrlik teaches that said remote processor wirelessly receives communications from multiple other vehicles, and wherein said remote processor is not part of any vehicle of the multiple other vehicles (¶ 31; “a remote site”).
As per Claim 23, Chundrlik teaches that said remote processor wirelessly receives, from respective ones of the multiple other vehicles, respective vehicle data indicative of operation of the respective ones of the multiple other vehicles and respective environment data indicative of the respective environment in which the respective ones of the multiple other vehicles are operating (¶¶ 35-36).
As per Claim 24, Chundrlik teaches that each of the multiple other vehicles includes a vehicle-to-infrastructure communication system that is operable to communicate data to said remote processor (¶¶ 50-51).
As per Claim 25, Chundrlik teaches a vehicular control system (¶¶ 24-25; control system 14 of Figures 1 and 2), said vehicular control system comprising: 
a control having at least one data processor (¶¶ 43-44; microprocessor 166 of Figure 16); 
a camera disposed at a vehicle equipped with said control and operable to capture image data, wherein said camera views at least forward of the equipped vehicle (¶ 24; front-facing camera 12 of Figures 1 and 2); 
a non-vision sensor disposed at the equipped vehicle and operable to capture sensor data (¶ 25; “ultrasonic system”), wherein said non-vision sensor senses at least forward of the equipped vehicle, and wherein said non-vision sensor comprises at least one selected from the group consisting of (i) a radar sensor and (i) a lidar sensor (¶ 25); 
wherein image data captured by said camera and sensor data captured by said non-vision sensor are provided to said control (¶¶ 43-44); and
wherein image data captured by said camera and sensor data captured by said non-vision sensor are processed at said control (¶¶ 43-44). 
Chundrlik does not expressly teach: wherein said control, responsive at least in part to processing at said control of image data captured by said camera and processing at said control of sensor data captured by said non-vision sensor, is operable to determine a fault of said non-vision sensor; wherein, responsive to determination of a fault of said non-vision sensor, said control wirelessly communicates an alert to a remote processor that is located remote from the equipped vehicle; wherein said remote processor is not part of the equipped vehicle; and wherein, responsive to receipt of the communicated alert, said remote processor at least in part assumes control of the equipped vehicle.  Trepagnier teaches: 
that said control, responsive at least in part to processing at said control of image data captured by said camera and processing at said control of sensor data captured by said non-vision sensor, is operable to determine a fault of said non-vision sensor (page 21, lines 2-6); 
that, responsive to determination of a fault of said non-vision sensor, said control wirelessly communicates an alert to a remote processor that is located remote from the equipped vehicle; 
wherein said remote processor is not part of the equipped vehicle (page 52, lines 13-20); and 
that, responsive to receipt of the communicated alert, said remote processor at least in part assumes control of the equipped vehicle (¶ 233).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 26, Chundrlik teaches that said camera comprises a forward viewing camera that is one of a plurality of cameras disposed at the equipped vehicle (¶ 24), and that said non-vision sensor comprises a forward sensing non-vision sensor that is one of a plurality of non-vision sensors disposed at the equipped vehicle (¶ 25; “ultrasonic system”).
As per Claim 27, Chundrlik teaches that said plurality of cameras comprises (i) at least one sideward viewing camera (¶ 48) and (ii) at least one rearward viewing camera (¶ 45; rear-facing camera 180 of Figure 17).
As per Claim 28, Chundrlik teaches that said non-vision sensor comprises a radar sensor (¶ 25).
As per Claim 29, Chundrlik teaches that said radar sensor comprises a forward sensing radar sensor that is one of a plurality of radar sensors disposed at the equipped vehicle (¶¶ 25, 50).
As per Claim 30, Chundrlik teaches that said non-vision sensor comprises a LIDAR sensor (¶ 25).
As per Claim 31, Chundrlik teaches that said LIDAR sensor comprises a forward sensing LIDAR sensor that is one of a plurality of LIDAR sensors disposed at the equipped vehicle (¶¶ 25, 50).
As per Claim 32, Chundrlik teaches that image data captured by said camera and provided to said control and sensor data captured by said non-vision sensor and provided to said control (¶ 50) are processed at said control to detect objects present external of the equipped vehicle (¶ 52).
As per Claim 33, Chundrlik teaches that the equipped vehicle is equipped with a GPS-enabled e-Horizon (¶ 33).
As per Claim 34, Chundrlik teaches that the GPS-enabled e-Horizon of the equipped vehicle provides to the equipped vehicle environment data related to one selected from the group consisting of (i) a speed limit for a road along which the equipped vehicle is traveling, (ii) an exit ramp location of a road along which the equipped vehicle is traveling, (iii) an entry ramp location of a road along which the equipped vehicle is traveling, (iv) road curvature information of a road along which the equipped vehicle is traveling and (v) traffic lanes of a road along which the equipped vehicle is traveling (¶¶ 46-47).
As per Claim 35, Chundrlik teaches that said control wirelessly communicates to said remote processor vehicle data indicative of operation of the equipped vehicle (¶¶ 37-38), and that said control wirelessly communicates to said remote processor environment data indicative of the environment in which the equipped vehicle is traveling (¶ 35; “an electronic traffic notification sign that appears on a highway on which the drive is driving”).
As per Claim 36, Chundrlik teaches that, responsive to vehicle data and environment data wirelessly received at said remote processor from the equipped vehicle, said remote processor determines that a potentially hazardous condition exists (¶ 42; “a construction zone”).
As per Claim 37, Chundrlik teaches that, responsive to determination of the existence of the potentially hazardous condition, said remote processor controls a vehicle system of the equipped vehicle to mitigate the potentially hazardous condition (¶ 42; e.g., “automatically closing the vehicle windows and switching the HVAC system to a recirculation or ‘Recirc’ mode”).
As per Claim 38, Chundrlik teaches that mitigating the potentially hazardous condition comprises controlling a braking system of the equipped vehicle (¶ 47).
As per Claim 39, Chundrlik teaches that mitigating the potentially hazardous condition comprises controlling a steering system of the equipped vehicle (¶ 41).
As per Claim 40, Chundrlik teaches that mitigating the potentially hazardous condition comprises controlling a collision avoidance system of the equipped vehicle (¶ 47).
As per Claim 41, Chundrlik teaches that the communicated environment data comprises map data (¶ 33).
As per Claim 42, Chundrlik teaches that the communicated environment data comprises traffic data (¶¶ 30-32).
As per Claim 43, Chundrlik teaches that the communicated environment data comprises weather data (¶ 52; from “a rain sensor”).
As per Claim 44, Chundrlik teaches that the communicated vehicle data comprises data pertaining to at least one selected from the group consisting of (i) longitudinal velocity of the equipped vehicle (¶ 33), (ii) lateral velocity of the equipped vehicle, (iii) longitudinal acceleration of the equipped vehicle, (iv) lateral acceleration of the equipped vehicle (¶ 43) and (v) actuation of a turn signal indicator of the equipped vehicle.
As per Claim 45, Chundrlik does not expressly teach that said control, responsive at least in part to processing at said control of image data captured by said camera and processing at said control of sensor data captured by said non-vision sensor, autonomously controls the equipped vehicle.  Trepagnier teaches that said control, responsive at least in part to processing at said control of image data captured by said camera and processing at said control of sensor data captured by said non-vision sensor, autonomously controls the equipped vehicle (page 3, lines 21-25 and page 4, lines 1-8).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.  
As per Claim 46, Chundrlik teaches that said remote processor wirelessly receives communications from multiple other vehicles, and wherein said remote processor is not part of any vehicle of the multiple other vehicles (¶ 31; “a remote site”).
As per Claim 47, Chundrlik teaches that said remote processor wirelessly receives, from respective ones of the multiple other vehicles, respective vehicle data indicative of operation of the respective ones of the multiple other vehicles and respective environment data indicative of the respective environment in which the respective ones of the multiple other vehicles are operating (¶¶ 35-36).
As per Claim 48, Chundrlik teaches that each of the multiple other vehicles includes a vehicle-to-infrastructure communication system that is operable to communicate data to said remote processor (¶¶ 50-51).
As per Claim 49, Chundrlik teaches a vehicular control system (¶¶ 24-25; control system 14 of Figures 1 and 2), said vehicular control system comprising: 
a control having at least one data processor (¶¶ 43-44; microprocessor 166 of Figure 16); 
a camera disposed at a vehicle equipped with said control and operable to capture image data, wherein said camera views at least forward of the equipped vehicle (¶¶ 24-25; on vehicle 10 of Figures 1 and 2); 
a non-vision sensor disposed at the equipped vehicle and operable to capture sensor data (¶ 25; “ultrasonic system”), wherein said non-vision sensor senses at least forward of the equipped vehicle, and wherein said non-vision sensor comprises at least one selected from the group consisting of (i) a radar sensor and (i) a lidar sensor (¶ 25); 
wherein image data captured by said camera and sensor data captured by said non-vision sensor are provided to said control (¶¶ 43-44); 
wherein image data captured by said camera and sensor data captured by said non-vision sensor are processed at said control (¶¶ 43-44); and
wherein image data captured by said camera and provided to said control and sensor data captured by said non-vision sensor and provided to said control are processed at said control to detect objects present external of the equipped vehicle (¶ 52). 
Chundrlik does not expressly teach: wherein said control, responsive at least in part to processing at said control of image data captured by said camera and processing at said control of sensor data captured by said non-vision sensor, is operable to determine a fault of said camera; wherein said control, responsive at least in part to processing at said control of image data captured by said camera and processing at said control of sensor data captured by said non-vision sensor, is operable to determine a fault of said non-vision sensor; wherein, responsive to determination of a fault of said camera or a fault of said non-vision sensor, said control wirelessly communicates an alert to a remote processor that is located remote from the equipped vehicle; wherein said remote processor is not part of the equipped vehicle; and wherein, responsive to receipt of the communicated alert, said remote processor at least in part assumes control of the equipped vehicle.  Trepagnier teaches: 
that said control, responsive at least in part to processing at said control of image data captured by said camera and processing at said control of sensor data captured by said non-vision sensor, is operable to determine a fault of said camera page 21, lines 2-6); 
wherein said control, responsive at least in part to processing at said control of image data captured by said camera and processing at said control of sensor data captured by said non-vision sensor, is operable to determine a fault of said non-vision sensor (page 52, lines 13-20); 
wherein, responsive to determination of a fault of said camera or a fault of said non-vision sensor, said control wirelessly communicates an alert to a remote processor that is located remote from the equipped vehicle (page 55, lines 22-25); 
wherein said remote processor is not part of the equipped vehicle (page 52, lines 13-20); and 
wherein, responsive to receipt of the communicated alert, said remote processor at least in part assumes control of the equipped vehicle (page 52, lines 21-25 and page 53, lines 1-3).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 50, Chundrlik teaches that said non-vision sensor comprises a radar sensor (¶ 25).
As per Claim 51, Chundrlik teaches that said non-vision sensor comprises a LIDAR sensor (¶ 25).
As per Claim 52, Chundrlik teaches that said control wirelessly communicates to said remote processor vehicle data indicative of operation of the equipped vehicle (¶¶ 37-38), and wherein said control wirelessly communicates to said remote processor environment data indicative of the environment in which the equipped vehicle is traveling (¶ 35; “an electronic traffic notification sign that appears on a highway on which the drive is driving”).
As per Claim 53, Chundrlik teaches that, responsive to vehicle data and environment data wirelessly received at said remote processor from the equipped vehicle, said remote processor determines that a potentially hazardous condition exists (¶ 42; “a construction zone”).
As per Claim 54, Chundrlik teaches that, responsive to determination of the existence of the potentially hazardous condition, said remote processor controls a vehicle system of the equipped vehicle to mitigate the potentially hazardous condition (¶ 42; e.g., “automatically closing the vehicle windows and switching the HVAC system to a recirculation or ‘Recirc’ mode”).
As per Claim 55, Chundrlik teaches that mitigating the potentially hazardous condition comprises controlling a braking system of the equipped vehicle (¶ 47).
As per Claim 56, Chundrlik teaches that mitigating the potentially hazardous condition comprises controlling a steering system of the equipped vehicle (¶ 41).
As per Claim 57, Chundrlik teaches that mitigating the potentially hazardous condition comprises controlling a collision avoidance system of the equipped vehicle (¶ 47).
As per Claim 58, Chundrlik teaches that the communicated environment data comprises map data (¶ 33).
As per Claim 59, Chundrlik teaches that the communicated environment data comprises traffic data (¶¶ 30-32).
As per Claim 60, Chundrlik teaches that the communicated environment data comprises weather data (¶ 52; from a “rain sensor”).
As per Claim 61, Chundrlik does not expressly teach that said control, responsive at least in part to processing at said control of image data captured by said camera and processing at said control of sensor data captured by said non-vision sensor, autonomously controls the equipped vehicle.  Trepagnier teaches that said control, responsive at least in part to processing at said control of image data captured by said camera and processing at said control of sensor data captured by said non-vision sensor, autonomously controls the equipped vehicle (page 3, lines 21-25 and page 4, lines 1-8).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.  
As per Claim 62, Chundrlik teaches that said remote processor wirelessly receives communications from multiple other vehicles, and wherein said remote processor is not part of any vehicle of the multiple other vehicles (¶ 31; “a remote site”).
As per Claim 63, Chundrlik teaches that said remote processor wirelessly receives, from respective ones of the multiple other vehicles, respective vehicle data indicative of operation of the respective ones of the multiple other vehicles and respective environment data indicative of the respective environment in which the respective ones of the multiple other vehicles are operating (¶¶ 35-36).
As per Claim 64, Chundrlik teaches that each of the multiple other vehicles includes a vehicle-to-infrastructure communication system that is operable to communicate data to said remote processor (¶¶ 50-51).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,499,139 (“the ‘139 patent”), as well as over claims 1-25 of U.S. Patent No. 10,137,892 (“the ‘892 patent”) and claims 1-38 of U.S. Patent No. 10,870,427 (“the ‘427 patent”.)  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘139 patent, the ‘892 patent and the ‘427 patent all teach a vehicle with a plurality of cameras positioned around the vehicle to detect hazards and/or obstacles around the vehicle, and send data about the hazards and/or obstacles to a central processor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661